United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3293
                                     ___________

Tad Mason,                          *
                                    *
             Appellant,             *
                                    * Appeal from the United States
       v.                           * District Court for the
                                    * District of Minnesota.
Hoyt Brill; Linda G. Cooper;        *     [UNPUBLISHED]
P. O’Malley; Mr. Ronning;           *
Ms. Davidson; David L. Myers;       *
Johnny Riches; Mr. Rowe; John Does, *
1-50; Jane Does, 1-50,              *
                                    *
             Appellees.             *
                               ___________

                           Submitted: July 19, 2001

                                Filed: July 27, 2001
                                    ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

     Tad Mason, a prisoner, appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action, in which he claimed that prison officials failed

      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
to protect him from an attack by other prisoners in violation of the Eighth Amendment.
We affirm.

       We reject Mason’s assertion that the district court abused its discretion in
staying discovery; we note that Mason did not move for a continuance and identify
what discovery was lacking that prevented him from adequately resisting summary
judgment. See Fed. R. Civ. P. 26(c) (to protect party from undue burden or expense
of discovery, district court “may make any order which justice requires”); Dulany v.
Carnahan, 132 F.3d 1234, 1238 (8th Cir. 1997) (standard of review; under Fed. R. Civ.
P. 56(f), party opposing summary judgment may seek continuance by filing affidavit
showing what specific facts further discovery might unveil).

        We also conclude that the district court correctly granted summary judgment.
See Kurtz v. City of Shrewsbury, 245 F.3d 753, 756-57 (8th Cir. 2001) (de novo
standard of review). The evidence does not show that defendants knew of any
particular risk to Mason that they disregarded by not assigning him to protective
custody upon his arrival at the prison. See Farmer v. Brennan, 511 U.S. 825, 838
(1994) (official’s failure to alleviate significant risk that he should have perceived but
did not is not punishment). Further, the evidence does not show that defendants were
deliberately indifferent for not continuously monitoring the weight room, where Mason
was attacked. Cf. Steidl v. Gramley, 151 F.3d 739, 741 (7th Cir. 1998) (absence of
guards in towers and catwalk overlooking prisoner’s unit at time of attack did not give
rise to liability on warden’s part).

      The judgment is affirmed.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-